COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Samson Lone Star Limited Partnership, n/k/a Samson Lone Star,
                          L.L.C. v. Charles G. Hooks, III, Individually and as Independent
                          Executor of the Estate of Charles G. Hooks, Jr., as Trustee of the Scott
                          Ira McKeever Trust and the David Wayne McKeever Trust, and on
                          Behalf of Chas. G. Hooks & Son, a General Partnership, et al

Appellate case number:    01-09-00328-CV

Trial court case number: B173008B

Trial court:              60th District Court of Jefferson County

        The above referenced appeal was remanded to this Court from the Texas Supreme Court
on May 1, 2015. We requested that the parties file supplemental briefing addressing the issues on
remand and set deadlines for the filing of the appellant’s and appellees’ briefs. The parties filed
their briefs, and the case is set for submission, oral argument granted, on October 20, 2015.
        Appellant/Cross-Appellee, Samson Lone Star L.L.C. n/k/a Samson Exploration, LLC
(“Samson”) moved, on August 25, 2015, for clarification regarding the filing of reply briefs and
for an extension of time for filing a reply brief to October 9, 2015. The Texas Rules of Appellate
Procedure do not provide a deadline for the filing of reply briefs, nor has this Court set a
deadline for the filing of a reply brief. Rule of Appellate Procedure 38.3 provides that “[t]he
appellant may file a reply brief addressing any matter in the appellee’s brief. However, the
appellate court may consider and decide the case before a reply brief is filed.” TEX. R. APP. P.
38.3.
        Accordingly, we GRANT leave to file appropriate reply briefing. Regarding the time to
file, we observe that there is no deadline for filing such a brief, but we may consider and decide
the case before a reply brief is filed. See TEX. R. APP. P. 38.3.
       It is so ORDERED.

Judge’s signature: __/s/ Evelyn V. Keyes___________________________
                   Acting individually

Date: _September 22, 2015____